Broyles, C. J.
1. Assignments of error in a petition for certiorari must be specific, and, when based upon rulings of the trial court, must specifically point out the reasons why the rulings are error. Wall v. Hawker Pottery Co., 27 Ga. App. 255 (2) (108 S. E. 134).
(a) Where all of the assignments of error in a petition for certiorari are based upon rulings of the trial court, and none of them is sufficiently specific, the certiorari should be overruled or dismissed.
*619Decided July 10, 1923.
W. A. Dampler, for plaintiff in error.
E. L. Stephens, solicitor-general, contra.
2. Where a petition for certiorari should for any reason be dismissed or overruled, the judgment dismissing it will not be reversed, although the record may show that the judgment was based upon another and an erroneous reason. Flynn v. City of East Point, 18 Ca. App. 729 (90 S. E. 372), and citations.
(a) The overruling of a certiorari is generally practically the same as the dismissal of a certiorari. Whitfield County v. Hogan, 17 Ca. App. 685 (1) (87 S. E. 1087).
3. Under the above rulings and the facts of the instant ease, the judgment dismissing the certiorari will not be reversed.

Judgment affirmed.


Luhe and Bloodioorth, JJ., concur.